Dissenting Opinion.
Woods, J.
It is clear on the facts stated in the principal opinion, that the testator, Campbell, had not himself intended to dedicate the locus in quo to public use, and that he did not authorize the railroad company, as his agent and for him, to make the dedication. He singly made an oral bargain to sell the land to the railroad company, and, in the expectation that the bargain would be consummated, made no objection to the removing of his fences and to the use of the ground for the purposes of public passage and travel. But the bargain was not consummated, nor put into such shape as to be binding on him or on the railroad company. It was not put in writing, nor so far executed as to take it out of the-statute of frauds. It is claimed that the railroad *227company, with Campbell’s consent, made the dedication; but the railroad company had not acquired the power, of its own will and in its own right, to make a dedication, and of this the world was bound to take notice, so long as the title remained in the testator. The railroad company did not profess to act upon Campbell’s authority, but in its own right, which, as was well understood, depended on the completion of the contract of purchase. It was a part of the negotiation between the company and the public officials, that the company should procure the right to turn the street upon the testator’s land, and it may be said that the company acted as the agent of the officials, with as much propriety as that it acted for deceased. The deceased was not estopped to deny the right of the company to make the dedication. The public made no expenditure upon the disputed land, in opening the new passage way. It did not vacate the street as it had been, and if it permitted the railroad to obstruct the street, and build a bridge on the proposed new way, but not on the testator’s land, it is no ground for an estoppel, though it appear that he stood by and saw these things done without objecting. He had no right to object ; and if the public saw fit to make expenditures, and to permit the street to be occupied, on the faith of the alleged dedication, made, as it was, by the company before it obtained either a legal or equitable title, the testator could not be estopped to dispute the validity of the dedication because he did not object to the temporary public use of his land, he having done this in the expectation that the company would complete its purchase, and pay the price, and not through an intention to dedicate, which means to give. The intent to dedicate is an essential element of the transaction.
Campbell and the public both acted on the faith they had in the conduct of the railroad company. The railroad company did not keep faith with either; but does it follow that Campbell alone should suffer ? On the contrary, having re*228tained Ms title, he was in the stronger position, and his right should prevail. It is true that a deed is not necessary to the making of a dedication, but it was necessary to the railroad company’s right to make it in this case, and of this, under the circumstances, the public was bound to take notice, if it did not have actual notice, as it probably had. The burden of proving an estoppel was on the appellee, and this includes the proof of the want of notice. It is not pretended that Campbell’s various efforts to get pay for his land materially affected the question. They tend to show that he never intended a dedication.